DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 3/31/22 is acknowledged. Unelected claims 10-20 are withdrawn from consideration.1 Elected claims 1-9 will be examined as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umbarkar, et al. (“Keypad/Bluetooth/GSM Based Digital Door Lock Security”, published in ICCASP/ICMMD in 2016, herein Umbarkar).2 3	Regarding claim 1, Umbarkar teaches an access system for a structure, comprising: 	a keypad (Section 2.1); 	an activatable open button, wherein the access unit is configured to open an access point to the structure when the button is pressed while active (Section 3.1); 	an authentication module configured to communicate via Bluetooth with a package delivery unit when the package delivery unit reaches a predetermined delivery distance near the structure and to authenticate the package delivery unit (Section 3.2); and 	an execution module configured to store one or more rules pertaining to delivery of a package by the package delivery unit and to execute the one or more rules in response to the access system successfully communicating with the package delivery unit, wherein one of the rules is to activate the activatable open button if the authentication module is able to authenticate the package delivery unit (Fig. 12).	Regarding claim 2, Umbarkar teaches a first authentication protocol comprising wireless, automatic electronic exchange of information; if the first authentication protocol fails, a second authentication protocol including requiring manual input from a delivery professional package delivery unit; if the second authentication protocol fails, a third authentication protocol including contacting an intended recipient of the package (Fig. 12).	Regarding claim 4, Umbarkar teaches the first authentication protocol comprises exchanging information with one or more of a database stored on the access system, a database at the structure, or a remote database (Section 2.3).	Regarding claim 5, Umbarkar teaches the second authentication protocol comprises receiving at least one of: 	a keypad entry (Section 3.1); 	all or a portion of a tracking number provided by the package delivery unit; 	a scan of one or more of a barcode, QR code, or photograph taken by the package delivery unit; 	entry of a code generated in response to the access system successfully communicating with the package delivery unit; or 	a biometric input.	Regarding claim 7, Umbarkar teaches the access system is configured to deliver a visual cue corresponding to success or failure of each of the first, second, or third authentication protocols (Section 3.1).	Regarding claim 8, Umbarkar teaches the visual cue is different for failure of each of the first, second, or third authentication protocols (Fig. 12).	Regarding claim 9, Umbarkar teaches the access point comprises at least one of a man door, a garage door, a service door (Section 3.1), or a window.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Umbarkar in view of High, et al. (US 2019/0282015, herein High).4	Regarding claim 6, Umbarkar teaches the system of claim 2, as discussed above.	Umbarkar does not explicitly teach the third authentication protocol comprises contacting a recipient of the package.	High teaches the third authentication protocol comprises contacting a recipient of the package (paragraph 0052).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Umbarkar and High, because such a combination prevents theft (paragraph 0003 of High).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Applicant is reminded of rejoinder procedure as outlined in MPEP § 821.04. Rejoinder will be considered when appropriate.
        2 See 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        3 In addition to the cited portions, please see also the associated figures.
        4 In addition to the cited portions, please see also the associated figures.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.